t c summary opinion united_states tax_court antonio g and bonnie l montoya petitioners v commissioner of internal revenue respondent docket no 3023-02s filed date antonio g montoya pro_se christian a speck for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax this court must decide whether petitioners are entitled to deduct mortgage loan interest with respect to certain real_property and whether petitioners are entitled to deduct car expenses in an amount greater than that allowed by respondent some of the facts in this case have been stipulated and are so found petitioners resided in lafayette california at the time they filed their petition during taxable_year petitioner antonio g montoya petitioner was a high school sports coach for his purported brokerage business petitioner also filed a schedule c profit or loss from business with petitioners’ form_1040 u s individual_income_tax_return on the schedule c petitioner reported dollar_figure in gross_income and dollar_figure rounded in total expenses for a net_loss of dollar_figure rounded respondent disallowed the claimed dollar_figure interest_expense_deduction and dollar_figure of the claimed dollar_figure auto expense deduction sec_7491 is inapplicable here because petitioners have not complied with the requisite substantiation requirements sec_7491 sec_163 allows a deduction for interest_paid or accrued within the taxable_year on indebtedness it is well settled that the indebtedness upon which such interest is paid_or_accrued must be that of the taxpayer taking the deduction 84_tc_889 affd without published opinion 805_f2d_1073 d c cir 1_tc_225 thus interest_paid by a taxpayer on the indebtedness of the taxpayer’s mother is not deductible by that taxpayer schrayter v commissioner tcmemo_1979_388 emmons v commissioner tcmemo_1961_290 the regulations also provide that a taxpayer who is a legal or equitable owner of mortgaged real_property may deduct interest_paid as interest on indebtedness even though the taxpayer is not directly liable on the bond or note secured_by such mortgage sec_1_163-1 income_tax regs in 604_f2d_34 9th cir affg tcmemo_1976_150 the court_of_appeals for the ninth circuit to which an appeal in this case would lie if the case were appealable construed the foregoing regulation the court_of_appeals explained in pertinent part that that regulation does nothing more than permit the deduction of interest in situations where the taxpayer-borrower is not personally liable on a mortgage of property which is used as security for a loan made to the taxpayer id petitioner alleges that the claimed interest_deduction was interest_paid by him on a mortgage loan taken out by his mother on her house and that the money was borrowed so petitioner could run a business petitioner claimed he promised to pay the mortgage loan and that his failure to repay would result upon his mother’s death in a corresponding reduction in his testamentary share of his mother’s estate petitioners’ dollar_figure interest_expense_deduction is the amount listed on a mortgage interest statement issued by washington mutual that statement shows that the payer borrower is petitioner’s mother’s trust for which petitioner’s mother is the designated trustee the address on the statement is petitioners’ address petitioner offered an american savings bank federal truth- in-lending disclosure statement dated date the underlying loan appears to be the loan for which the washington mutual interest statement was issued the american savings bank statement shows petitioner’s mother as the sole borrower of a secured mortgage loan against property owned by her petitioner is neither directly liable on the note securing the mortgage on his mother’s property nor is he a legal or equitable owner of the property assuming arguendo that petitioner made the monthly payments of interest on his mother’s mortgage under the cases cited above he is not entitled to deduct those interest payments we sustain respondent’s determination on this issue sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business taxpayers must maintain sufficient records to establish the amount of claimed deductions sec_6001 sec_1_6001-1 income_tax regs sec_274 imposes stringent substantiation requirements for the deduction of certain listed_property defined under sec_280f which includes automobiles petitioner provided a photocopy of a calendar in which the months and days were written but no year appears on the calendar petitioner testified that he recorded his daily mileage for in that calendar and that he kept no record of mileage other than the calendar we disregard the calendar because the court finds that it was prepared for audit and or trial in any event the total number of miles cannot be ascertained from the calendar entries based on petitioner’s so- called record respondent’s determination was generous and is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
